DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 9/14/2021, where:
Claims 1 has been amended;
Claim 2 has been cancelled;
Claims 19 and 20 added.
Claims 1 and 3-20 pending in this Office Action.
Allowable Subject Matter
Claims 1 and 3-20 allowed.
The following is an examiner’s statement of reasons for allowance: : in re claim 1, where when a vertical force is exerted by the sole, the chassis retransmits the force to the upper surface of the gliding board, with the wedge, inhibiting, at least partially, a compression of the damping plate between the chassis and the gliding board under the effect of the force; in re claim 19, where at least one deactivation recess is configured and arranged to be positioned vertically opposite a portion of the wedge, when the wedge is positioned in the flexibility configuration; and the support plate is configured so that at least a portion of the damping plate compresses without a wall of the deactivation recess coming into contact with the portion of the wedge; and in re claim 20, where the lower surface of the chassis includes a fourth portion extending mainly in a plane and configured to be supported on the upper surface of the gliding board and a housing extending from the contact surface and in the direction of the upper surface of the chassis; the housing and the damping plate are configured so that the lower surface of the damping plate is 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618